Citation Nr: 0122656	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  94-45 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable (original) evaluation for 
degenerative joint disease of the lumber spine.

2.  Entitlement to a compensable (original) evaluation for 
arthritis of the right great toe.

3.  Entitlement to a compensable (original) evaluation for 
arthritis of the left great toe.

4.  Entitlement to a compensable (original) evaluation for a 
bone spur, right foot.

5.  Entitlement to service connection for residuals of a left 
shoulder injury.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a bone spur, left 
heel.

8.  Entitlement to service connection for residuals of a 
right knee injury.

9.  Entitlement to service connection for residuals of a left 
knee injury.

10.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to 
December 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in San Juan, Puerto Rico, 
presently has jurisdiction over this case.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on January 22, 2001, at 
which time he testified with respect to the issues listed on 
the title page.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations published by VA on August 29, 2001, 
which are effective from date of the enactment of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

Specifically, the Board notes that additional VA medical 
records, not currently associated with the record on appeal, 
may be pertinent to the proper adjudication of the 
appellant's claim.  At his hearing before the undersigned 
Board Member in January 2001, the appellant testified that he 
had received outpatient treatment at the VA Medical Center 
(VAMC) in San Juan in the past year or two.  His testimony is 
imprecise as to the dates of treatment, but it suggests the 
likelihood of additional medical records in existence, which 
are potentially relevant to the claims on appeal.  
Additionally, he testified that private medical records dated 
in the 1998-2000 time period from the University of Puerto 
Rico and from Dr. Perez Toro were possibly relevant to one or 
more of his claims, but were not of record.  The record also 
shows that he had a left nasal polypectomy procedure 
performed in April 2000 and that he was treated for 
hypertension in 1995 and 1996 at the Industrial Hospital of 
the Puerto Rico Medical Center.  The requisition and 
consideration of all available medical-treatment records that 
are clearly relevant to an issue on appeal is necessary for 
the proper adjudication of this case.  This is particularly 
important with regard to the VA medical records cited above.  
Well-established legal precedent holds that VA has 
constructive notice of medical records in its possession, see 
Bell v. Derwinski, 2 Vet. App. 611 (1992), and therefore, any 
available records from the aforementioned VA facilities 
should be obtained and associated with the file.

In addition to the above, the issues of service connection 
listed above on the title page (Issues #5-10) require further 
development in light of a change in the law.  With the recent 
passage of the VCAA, the well-grounded claim requirement for 
all claims seeking entitlement to veterans benefits has been 
eliminated and the duty to assist provisions have been 
enhanced considerably.  The Board finds that further medical-
evidentiary development for each claim is indicated under the 
new law.  Specifically, the appellant should be examined to 
determine the nature and etiology of any diagnosed disorder 
for the conditions claimed as service connected, as there is 
sufficient evidence under the criteria set forth under the 
revised section 5103(d) of the VCAA to mandate such 
examinations.  The VA examinations conducted in August 2000 
are deemed to be inadequate under the VCAA because they were 
not conducted with benefit of review of the evidence in the 
claims file.  Moreover, the record reflects that the RO did 
not consider the revised version of 38 C.F.R. § 3.380 (2000) 
pertinent to the issue of service connection for bronchitis.  
As the changes in the law enacted by the VCAA are clearly 
more favorable to the appellant, the RO must readjudicate 
these claims under the letter and spirit of the new law.

With respect to the VCAA, the Board notes further that a 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (the Court) held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The RO should therefore 
consider whether any additional notification or development 
actions are required under the VCAA and readjudicate the 
appealed claims.

Further, the Board finds that additional development 
regarding the increased rating claims for the service-
connected disabilities in question (Issues #1-4) is required.  
Specifically, the reports of the VA feet, joints, and spine 
examinations conducted dated in August 2000 are inadequate 
for adjudication purposes because they were not conducted 
with review of the evidence in the claims file by the 
examiners.  The Board does not, therefore, have sufficient 
medical evidence upon which to decide these claims.  Because 
VA has a statutory obligation to accord the appellant the 
duty to assist under 38 U.S.C.A. § 5107, he is entitled to a 
thorough examination for each disability he is seeking an 
increased rating.  See 38 C.F.R. § 3.326 (2000) and Allday v. 
Brown, 7 Vet. App. 517 (1995) (where record does not 
adequately reveal the current state of the claimant's 
disability, fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses level of impairment of disability since 
previous examination).

Moreover, as the appeal arises from the grant of original 
ratings for the disabilities in question by rating decision 
in May 1993, the RO on remand must analyze these claims as 
"staged ratings."  See Fenderson v. West, 12 Vet. App. 119 
(1999) (an appeal arising from the assignment of an initial 
or original disability rating upon the award of service 
connection may, consistent with the facts found, be higher or 
lower for segments of time under review, i.e., the original 
rating may be "staged.").

Accordingly, the case is REMANDED to the RO for the following 
development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  In this regard, the RO should 
directly contact the VA Medical Center, 
San Juan, Puerto Rico, and request 
complete, legible copies of all medical 
reports which this facility has in its 
possession pertaining to treatment 
provided to the appellant.  With respect 
to any non-VA health care providers 
identified by the appellant, the RO 
should request his authorization to 
release any indicated private medical 
records, to include, as mentioned above, 
any medical records from the University 
of Puerto Rico, Dr. Perez Toro and from 
the Industrial Hospital-Puerto Rico 
Medical Center.  Upon receipt of his 
signed authorization(s) for such records, 
the RO should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), and the amended 
regulation, 38 C.F.R. § 3.159(a)-(f), the 
RO should notify the appellant of the 
records it was unable to obtain, briefly 
explain the efforts made to obtain such 
records, and describe any further action 
that the RO will take to obtain such 
records.

For any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation examinations for the purpose 
of addressing the nature and etiology of 
the disorders for which service 
connection is being sought, as listed on 
the title page of this REMAND.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
conducted, and in conjunction with a 
thorough review of the evidence in the 
claims folder, and with the clinical 
findings noted on examination, the 
examining VA physician(s) should 
determine whether the appellant has one 
or more of the disorders claimed as 
service connected (left shoulder injury, 
hypertension, left heel bone spur, 
injuries to knees and bronchitis), and if 
so, render opinions addressing whether it 
is at least as likely as not that any 
current disability for the disorders 
claimed was incurred/aggravated during 
the appellant's period of active duty 
military service.  The physician(s) 
should also discuss any other affirmative 
evidence that would indicate that the 
appellant is not suffering from one or 
more of these disorders.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The reports of 
examinations, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

4.  In addition, the RO should schedule 
the appellant for appropriate VA 
compensation or fee-basis examinations to 
determine the nature and extent of 
impairment caused by his service-
connected disabilities at issue on appeal 
(Issues 1-4 as listed on the title page 
of this REMAND).  The claims folder and a 
copy of this remand must be made 
available to and reviewed by each 
examining physician in conjunction with 
the requested examinations.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of these disabilities should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  Examining physicians should 
be specifically requested to proffer 
opinions as to the specific extent and 
severity of each disability evaluated, to 
include a complete and detailed 
discussion of all functional limitations 
associated with each condition.

Moreover, in accordance with the well-
established DeLuca provisions, the 
examination reports also must address 
whether there is any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain on use, and provide an opinion 
as to how these factors result in any 
limitation of motion and/or function for 
the lumbar spine, great toes and right 
foot (bone spur).  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.

The reports of these examinations, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

5.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claims and required by the 
VCAA are completed.

7.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page 
(Issues #1-10), with consideration given 
to all of the evidence of record.  In 
this regard, the RO should address these 
claims on the merits after ensuring that 
all duty-to-notify and duty-to-assist 
provisions have been fulfilled.  The 
bronchitis claim must be readjudicated 
with consideration of the criteria set 
forth under 38 C.F.R. § 3.380, as noted 
above.  Additionally, the RO must 
readjudicate the increased rating claims 
as "staged ratings" under the guidance 
set forth in Fenderson, supra.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his original claims for 
the benefits sought, as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


